Citation Nr: 1728433	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  13-04 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for a cervical spine disorder.

2.  Entitlement to a disability rating in excess of 20 percent for a left knee disorder.

3.  Entitlement to a disability rating in excess of 20 percent for a right knee disorder.

4.  Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to August 1989 and from November 1989 to November 1995.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma made in May 2011 and in April 2012. 

These matters were previously before the Board, and, in November 2015, these matters were remanded for further development.


FINDING OF FACT

A signed statement from the Veteran's representative, dated November 8, 2016, was received by VA prior to the promulgation of a decision by the Board, indicating that the Veteran desired to withdraw the issues on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran's representative has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review the issues on appeal, and they are dismissed.


ORDER

The issue of a disability rating in excess of 30 percent for a cervical spine disorder is dismissed.

The issue of a disability rating in excess of 20 percent for a left knee disorder is dismissed.

The issue of a disability rating in excess of 20 percent for a right knee disorder is dismissed.

The issue of a compensable disability rating for bilateral hearing loss is dismissed.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


